DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment to claim 1 was given by telephone interview with Applicant’s attorney, Omar Galiano, on March 17, 2021 (see attached interview summary).  Accordingly, new claim 15 (that recites all the limitations added back into claim 1), has also been canceled by this amendment.

Claim 1 of the application has been amended as follows: 

1. (Currently amended) A method for producing a locally reinforced profile component, the method comprising the acts of:

providing a secondary profile made of plastic for locally reinforcing the primary profile; 
arranging the secondary profile on an exterior surface of the primary profile for generating the profile component; 
heating the profile component; and 
integrally bonding the primary profile and the secondary profile by applying pressure to an exterior surface and simultaneously applying pressure to an interior surface of the profile component as a counter-pressure, wherein 
the primary profile has been completely hardened before the integrally bonding and wherein the pressure is applied via either a deformation hose in the interior of the primary profile, or a fluid fed into a first end of the primary profile via a fluid-tight connection, for applying pressure to the interior surface as the counter pressure and/or a supporting pressure.

Claim 15 has been canceled.

Allowable Subject Matter

Claims 1-10 and 12-14 are allowed.

The following is an examiner’s statement of reasons for allowance:

Regarding claim 1, the closest prior art of record is Reese, DE102012018802 and Daimler, DE 4423642. Each of Reese and Daimler teach a method of producing a locally reinforced profile component that includes providing both a primary and a secondary profile, the primary profile made from a fiber-reinforced plastic and the secondary profile made of plastic.  Each reference further teaches arranging the secondary profile on an exterior surface of the primary profile, followed by heating and integral bonding of the components.  Daimler teaches the use of rigid, separately prefabricated parts in its process, but does not teach or suggest the application of counter-pressure as required by claim 1.  Rather, Daimler teaches providing its primary profile part with an inner foam piece that is inserted during the manufacture of the profile part.  Reese, although teaching counter-pressure using a deformation hose, teaches the bonding step taking place during an injection molding step performed within a hydro-forming tool after a bending step.  Reese is silent as to the primary component being hardened prior to the bonding step.  There is no teaching or suggestion in the references for combining the Reese and Daimler processes in such a way as to either use a rigid, prefabricated part in a method of Reese or replace the counter-pressure foam of Daimler with a deformation hose of Reese.  The remaining art of record does not supply these deficiencies.  Absent further hints in the prior art, the claimed method and profile components would not have been obvious.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CYNTHIA L SCHALLER whose telephone number is (408)918-7619.  The examiner can normally be reached on Monday-Friday 8 - 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on 571-270-5038.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CYNTHIA L SCHALLER/Examiner, Art Unit 1746                                                                                                                                                                                                        
/CHRISTOPHER T SCHATZ/Primary Examiner, Art Unit 1748